DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Preliminary Amendment
The amendment filed 04/29/2021 has been entered.
Claims 2-3, 8, 13, 15-16, 18-19, 21, 23, 27, 32, 34-35 have been amended.
Claims 4-7, 9-12, 14, 17, 20, 24-26, 29 and 36-41 have been cancelled.
Claims 1-3, 8, 13, 15-16, 18-19, 21-23, 27-28 and 30-35 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fauver et al (“Fauver” hereinafter, U.S. Publication No. 2005/0085721 A1) in view of Lafont et al (“Lafont” hereinafter, U.S. Publication No. 2008/0028594A1).
Regarding claim 1, Fauver discloses a fluidic device (to image multiple cells within a sample, then either the line of cells must be advanced relative to the pseudoprojection apparatus, or the pseudoprojection apparatus must be moved; if the cells are held within a viscous gel within a capillary tube sample, then axial motion of the cells can be accomplished using, a continuous flow or a stopped-flow approach as used in flow cytometry systems or microfluidic systems para 0054) comprising: an elastic tube having a first end and a second end (specimen 14 may comprise a rigid sample contained in a long thin cylinder, such as a microcapillary tube, para 0057); a first actuator coupled to an outer surface of the elastic tube between the first end and the second end of the elastic tube (pair of piezotubes 16, para 0056; piezotube actuator 16 has a split electrode that generates one-dimensional motion, para 0058); a second actuator coupled to the outer surface of the elastic tube between the first actuator and the second end of the elastic tube (second piezotube actuator 16 is coupled to second end of specimen 14, Fig. 3); and one or more rotatable components coupled to the first actuator and the second actuator (specimen 14 may comprise a rigid sample contained in a long thin cylinder, such as a microcapillary tube, that is rotated at the ends using the pair of micro-stepper motors 5, para 0057; each of the micro-stepper motors 5 are coupled to a mounting fixture 12, which is coupled to a piezotube 16, para 0056, Fig. 3), wherein the one or more rotatable components are configured such that a rotation of the one or more rotatable components causes the portion of the elastic tube positioned between the first actuator and the second actuator to rotate (specimen 14 may comprise a rigid sample contained in a long thin cylinder, such as a microcapillary tube, that is rotated at the ends using the pair of micro-stepper motors 5, para 0057, Fig. 3). Fauver fails to explicitly disclose wherein the first actuator and the second actuator are configured to move apart from one another to transition a portion of the elastic tube positioned between the first actuator and the second actuator from a first condition to a second condition, and wherein a diameter of the portion of the elastic tube positioned between the first actuator and the second actuator is greater in the first condition than in the second condition. 
Lafont discloses a medical device (tube is used to size a stent prior to deployment in a patient's vasculature, para 0046) comprising: an elastic tube (elastic tube 12, para 0045, Fig. 14) having a first end and a second end (first end 40 and second end 42, para 0045, Fig. 14); a first actuator coupled to an outer surface of the elastic tube at the first end of the elastic tube (actuator 46 is connected to second end 42 of the elastic tube 12, para 0045, Fig. 14 ); wherein the first actuator is configured to move apart from the first end from the second end to transition a portion of the elastic tube positioned between the first end and the second end from a first condition to a second condition, and wherein a diameter of the portion of the elastic tube positioned between the first end and the second end is greater in the first condition than in the second condition (movement of the actuator 46 increases a length of the elastic tube 12 and decreases an extent of the passage 16, para 0045, Figs. 14-15). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fauver with the teaching of Lafont. The motivation for doing so would have been to change the shape of the capillary tube and thereby manipulate the sample contained therein during the optical imaging process.
Regarding claim 30, Fauver discloses a method (imaging specimens using optical tomography, para 0002) comprising positioning a biological specimen sampled from tissue in an elastic tube of a fluidic device (sample 4 may comprise a series of objects 1 within a semi-rigid medium such as an extruded thread 3, cell beads, a capillary tube, para 0046; cell/gel mixture is injected into a capillary tube until a cell appears centered in a field of view using a step flow method, para 0042); stretching the elastic tube from a first condition to a second condition (during clamping rotation under the objective lens is temporarily halted, with resultant strain being taken up by the torsional elasticity of specimen, para 0053); and rotating the elastic tube and the biological specimen sampled from tissue to a plurality of angular positions (optical imaging system, such as, for example, a fixed or variable motion optical tomography system acquires a projection image; sample is rotated about a tube axis to generate additional projections, para 0042); and rotating the elastic tube while the elastic tube is in the second condition (when the piezoelectric pushers release the specimen, the torsional elasticity serves to rotate the sample for scanning at a subsequent rotational angle, para 0053). Fauver et al fail to disclose wherein a diameter of the elastic tube is greater in the first condition than in the second condition. 
Lafont discloses a method (methods of crimping polymeric stents that simultaneously apply a radial force to the stent to reduce the diameter of the stent and a longitudinal force to elongate of the stent, abstract) comprising stretching an elastic tube from a first condition to a second condition, wherein a diameter of the elastic tube is greater in the first condition than in the second condition (movement of the actuator 46 increases a length of the elastic tube 12 and decreases an extent of the passage 16, para 0045, Figs. 14-15). At the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fauver with the teaching of Lafont. The motivation for doing so would have been to change the shape of the capillary tube and thereby manipulate the sample contained therein during the optical imaging process.
Regarding Claim 32, the combination of Fauver and Lafont discloses the method of any one of claims 30-31 wherein the fluidic device includes a first actuator coupled to an outer surface of the elastic tube (pair of piezotubes 16, para 0056; piezotube actuator 16 has a split electrode that generates one-dimensional motion, para 0058) and a second actuator coupled the outer surface of the elastic tube (second piezotube actuator 16 is coupled to second end of specimen 14, Fig. 3), but fails to explicitly disclose wherein stretching the elastic tube from the first condition to the second condition comprises: increasing, via the first actuator coupled to the elastic tube and the second actuator coupled to the elastic tube, a distance between the first actuator and the second actuator to thereby transition a portion of the elastic tube positioned between the first actuator and the second actuator from the first condition to the second condition. Lafont discloses a medical device (tube is used to size a stent prior to deployment in a patient's vasculature, para 0046) comprising: an elastic tube (elastic tube 12, para 0045, Fig. 14) having a first end and a second end (first end 40 and second end 42, para 0045, Fig. 14); a first actuator coupled to an outer surface of the elastic tube at the first end of the elastic tube (actuator 46 is connected to second end 42 of the elastic tube 12, para 0045, Fig. 14); wherein the first actuator is configured to move apart the first end from the second end to transition a portion of the elastic tube positioned between the first end and the second end from a first condition to a second condition, and wherein a diameter of the portion of the elastic tube positioned between the first end and the second end is greater in the first condition than in the second condition (movement of the actuator 46 increases a length of the elastic tube 12 and decreases an extent of the passage 16, para 0045, Figs. 14-15). It would have been obvious to one of ordinary skill in the art at the timA of the invention to modify fauver with the teaching or Lafont. The motivation for doing so would have been to change the shape of the capillary tube and thereby manipulate the sample contained therein during the optical imaging process.
Regarding Claim 33, the combination of Fauver and Lafont discloses the method of claim 32, wherein the fluidic device includes one or more rotatable components coupled to the first actuator and the second actuator (specimen 14 may comprise a rigid sample contained in a long thin cylinder, such as a microcapillary tube, that is rotated at the ends using the pair of micro-stepper motors 5, para 0057; each of the micro-stepper motors 5 are coupled to a mounting fixture 12, which is coupled to a piezotube.16, para 0056, Fig. 3), and wherein rotating the elastic tube and the biological specimen sampled front tissue to the plurality of angular positions comprises: rotating via the one or more rotatable components, the portion of the elastic tube positioned between the first actuator and the second actuator including the biological specimen sampled from tissue to the plurality triangular positions (specimen 14 may comprise a rigid sample contained in a long thin cylinder, such as a microcapillary tube, that is rotated at the ends using the pair of micro-stepper motors 5, para 0057, Fig. 3).

Allowable Subject Matter
Claims 2-3, 8, 13, 15-16, 18-19, 21-23, 27-28, 31 and 34-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/            Primary Examiner, Art Unit 2667